STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

AXIALL      CORPORATION,                   EAGLE                                              NO.      2021       CW    1314
SPINCO,          INC.       AND     EAGLE        US    2,
LLC


VERSUS                                                                                              IAN 2 5 2022!
SIEMENS          INDUSTRY,               INC.




                   Siemens                                         Inc.,                            for
In    Re:                                 Industry,                              applying                     supervisory
                   writs,              19th      Judicial              District           Court,      Parish        of       East

                   Baton          Rouge,         No.        647, 240.




BEFORE:            GUIDRY,             HOLDRIDGE,                AND   CHUTZ,        JJ.



        WRIT       DENIED.


                                                                   JMG
                                                                   WRC



        Holdridge,                 J.,     concurs.               Under      La.     Code     Civ.     P.    art.       561,     a

motion       to     dismiss              an     action           based     on    abandonment          is     an    ex    parte

motion       with           a     supporting                affidavit.               In    this      case,     the       trial

court       appeared              to      not    follow           the      correct         procedure         and       set     the

matter       for a           contradictory hearing.                          Under         Article     561,       the    court

should       either             sign       the     judgment             of      dismissal (         that     would       allow

the    opposing              party         to    file        a    motion        to   set     aside     the     dismissal)

or deny the motion.




COURT       OF    APPEAL,           FIRST        CIRCUIT




       DEPUTY           C    ERK    OF     COURT
                 FOR        THE    COURT